Citation Nr: 1513195	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1964 to December 1964. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In the March 2013 statement of the case, the RO determined that new and material evidence sufficient to reopen a previously denied claim for service connection for a right shoulder disability had been received but denied the underlying de novo issue of entitlement to service connection for a right shoulder disability.  Nevertheless, the Board is required to address this particular issue in the first instance.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996).  

In March 2013, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, the Veteran's representative included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2014).  Thus, the Board will consider the newly submitted evidence in the first instance.

In May 2014, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO denied service connection for a right shoulder disability because there was no evidence of a diagnosis of an orthopedic right shoulder condition.  The Veteran did not appeal that decision or submit new and material evidence within one year.  In a May 2009 rating decision, the RO declined to reopen the Veteran's service connection claim finding that no new and material evidence had been submitted.  The Veteran did not appeal that decision or submit new and material evidence within one year.  

2.  Evidence received since the May 2009 rating decision includes medical records showing a diagnosis of posttraumatic osteoarthritis of the right shoulder.  Additionally, there is evidence reflecting that the Veteran was assaulted during service and has had problems with his shoulder ever since that time.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision that declined to reopen the claim for service connection for a right shoulder disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 

ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a right shoulder disability is granted.




REMAND

The Veteran essentially contends that his current right shoulder disability is due to service.  He and his wife have submitted statements indicating that while in service he was assaulted resulting in dislocation of the right shoulder and that he has continually dislocated it ever since the incident.  

Service treatment records a diagnosis of right shoulder dislocation, status-post reduction.  Post-service records noted the Veteran's report of joint pain, including in the shoulders, and include opinions that it was more likely than not that his injury had been exacerbated by his current right shoulder arthritis.  

The Veteran was afforded a VA examination in March 2013, the examiner opined that it was less likely than not that the Veteran's shoulder disability was related to service.  She cited to the lack of documentation of a right shoulder disability that pre-existed service.  The examiner noted that while the Veteran demonstrated guarding, weakness, and limited range of motion, there was a lack of evidence to establish that it was directly related to service and not another event 40 years after service.  The Board finds that the March 2013 VA examination report and addendum report are inadequate.    

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current right shoulder disability with a DIFFERENT examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  
The Veteran and his wife are competent to attest to factual matters of which they have first-hand knowledge.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  The examiner should opine as to whether it is at least as likely as not that the current right shoulder disability is causally or etiologically related to service, to specifically include the 1964 treatment for dislocated right shoulder.   The examiner must comment on the lay statements as to the Veteran having had problems, including pain and continuous dislocations, with his right shoulder ever since service.  The examiner should also reconcile any contradictory evidence of record, to include the private medical opinions outlined herein. 

A clear explanation for all opinions based on the specific statements and facts of record and medical principles involved is required.   Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.   Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above actions, and any other development as needed, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have the opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


